         Case 1:20-mc-00212-AJN Document 24 Filed 06/26/20 Page 1 of 3




                D: +1 212-225-2086
               jrosenthal@cgsh.com


                                                              June 26, 2020


VIA ECF

The Honorable Alison J. Nathan
United States District Judge
United States District Court for the Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007

               Re:      In re Application of Benjamin Steinmetz for an Order to Take Discovery
                        from Vale S.A., Vale Americas Inc., Rio Tinto plc, and Rio Tinto Limited
                        Pursuant to 28 U.S.C. § 1782, Case No. 20-mc-00212-AJN (S.D.N.Y.)

Dear Judge Nathan:

               We write on behalf of Vale S.A. and Vale Americas Inc. (collectively, “Vale”) in
connection with the above-referenced application of Benjamin Steinmetz (“Steinmetz”) to
conduct discovery for use in foreign proceedings pursuant to 28 U.S.C. § 1782 (the
“Application”) to request permission to file a redacted version of Vale’s Memorandum of Law in
Opposition to the Application of Benjamin Steinmetz for an Order to Take Discovery Pursuant to
28 U.S.C. § 1782 (the “Vale MOL”) and to file under seal the Declaration of Samuel L.
Levander in Support of the Vale MOL (the “Levander Declaration”). Vale respectfully seeks
entry of an order substantially in the format attached hereto as Exhibit A (the “Proposed Order”).
As described below, Steinmetz has consented to Vale’s filing these documents under seal.

  I.   Background

                In the above-captioned action, petitioner Benjamin Steinmetz (“Steinmetz” or
“Petitioner”) seeks an order pursuant to 28 U.S.C. § 1782 for discovery in aid of a foreign
judicial proceeding (the “Application”). The Application is filed in connection with an action in
           Case 1:20-mc-00212-AJN Document 24 Filed 06/26/20 Page 2 of 3
Hon. Alison J. Nathan, p. 2


the High Court of England and Wales (the “High Court”), captioned Vale S.A. v. Steinmetz, No.
CL-2019-000723 (the “English Proceedings”), in which Vale S.A. is a plaintiff and Steinmetz is
a defendant.

                On December 3, 2019, the High Court granted a worldwide freezing order (the
“WFO”) against Steinmetz, Dag Lars Cramer, Marcus Struik, Asher Avidan, Joseph Tchelet,
David Clark, the Balda Foundation, and Nysco Management Corp. (together, the “Defendants”),
finding that there was a real risk that the Defendants would dissipate their assets so that a
judgment against them would go unsatisfied. Under the WFO, Steinmetz was obligated to
disclose in writing all of his assets worldwide exceeding £25,000 in value, as well as information
regarding the traceable proceeds of Vale’s $500 million payment to BSG Resources Limited.
See Declaration of Jeffrey A. Rosenthal in Support of Vale S.A. and Vale Americas Inc.’s
Memorandum of Law in Opposition to the Application of Benjamin Steinmetz for an Order to
Take Discovery Pursuant to 28 U.S.C. § 1782 and Vale S.A.’s Conditional Cross-Application to
Compel Reciprocal Discovery Pursuant to 28 U.S.C. § 1782 (the “Rosenthal Declaration”),
Ex. 8, Vale S.A. & Ors v. Steinmetz & Ors, No. CL-2019-000723, Freezing Order ¶ 11(1)-(3)
(Dec. 3, 2019).

              In his Application, Steinmetz claims that the discovery he seeks pursuant to 28
U.S.C. § 1782 is “urgent” because of the “substantial harm” caused by the WFO. See
Memorandum of Law in Support of the Application of Benjamin Steinmetz for an Order to Take
Discovery from Vale S.A., Vale Americas Inc., Rio Tinto plc, and Rio Tinto Limited Pursuant to
28 U.S.C. § 1782, ECF No. 3, at 24 (the “Steinmetz MOL”).

    II.   Legal Grounds for Sealing

                As explained in the Vale MOL, Vale believes that Steinmetz has mischaracterized
the status and procedural history of the English Proceedings, and the effect on him of the WFO.
To correct Steinmetz’s mischaracterizations, Vale has sought, and the High Court has granted,
permission to use Steinmetz’s Statement of Assets dated December 30, 2019, enclosed as the
sole exhibit to the Levander Declaration, provided, however, that such filing is made under seal.
See Vale S.A. v. Steinmetz, No. CL-2019-000723, Consent Order (June 22, 2020). 1 So as to
comply with the High Court’s Order, Vale seeks leave to file publicly a redacted version of the
Vale MOL (in which just one paragraph discussing the Statement of Assets is redacted) and to
file the unredacted Vale MOL and the Levander Declaration under seal.

                 For the reasons stated above, Vale respectfully requests that the Court authorize it
to file a redacted version of the Vale MOL and to file Exhibit A to the Levander Declaration
under seal and any further relief deemed just, proper and equitable. Given than only Steinmetz
and Vale are parties to the English Proceedings, Vale respectfully requests that the unredacted
version of the Vale MOL and the Levander Declaration be made available only to Vale,


1
        Schedule B(9) of the WFO provides that the Claimants “undertake not to use without the permission of the
Court any information obtained as a result of the [freezing order] for the purpose of any civil or criminal
proceedings, either in England and Wales or in any other jurisdiction other than [for the purposes of the English
Proceedings].” See Rosenthal Decl., Ex. 35, Vale S.A. v. Steinmetz, No. CL-2019-000723, Consent Order (June 22,
2020).
         Case 1:20-mc-00212-AJN Document 24 Filed 06/26/20 Page 3 of 3
Hon. Alison J. Nathan, p. 3


Steinmetz, their respective counsel, and the Court. We are available at the Court’s convenience
to address any questions.

                                     Respectfully submitted,

                                     /s/ Jeffrey A. Rosenthal
                                     Jeffrey A. Rosenthal

cc:    Josef M. Klazen, Esq.
       Michael S. Kim, Esq.
       Robin Rathmell, Esq.
       Victoria R. Morris, Esq.
       Carolina Leung, Esq.
